department of the treasury third party contact petitions date date washington dc person to contact telephone number refer réply to pa c dom it a plr-c-4 feb bs internal_revenue_service index no taxpayer taxpayer's ein taxpayer's address subsidiary subsidiary subsidiary subsidiary subsidiary subsidiary propertie sec_1 propertie sec_2 propertie sec_3 propertie sec_4 plr-c-103069-99 page date date date dear _ this letter responds to your request for a closing_agreement dated submitted on behalf of taxpayer taxpayer requests a ruling that for federal_income_tax purposes under the facts described below taxpayer may defer recognizing gain under sec_1033 of the internal_revenue_code on the transfer of in addition taxpayer seeks a ruling that sec_1254 does not apply to its transaction issues taxpayer has requested the following rulings subsidiary 4's transfer of conversion within the meaning of sec_1033 subsidiary will recognize no taxable_income as a consequence of this exchange will be treated as a tax-free involuntary in exchange for subsidiary 5's transfer of will be treated as a tax-free involuntary_conversion within the meaning of sec_1033 subsidiary will recognize no taxable_income as a consequence of this transfer to the extent that qualified_replacement_property is purchased during the relevant replacement_period include a qualified_replacement_property for this purpose shall in exchange for and b _in exchange subsidiary 4's transfer of propertie sec_3 and propertie sec_4 to _will be treated as a tax-free involuntary_conversion within the meaning for of sec_1033 subsidiary will recognize no taxable_income as a consequence of these transfers to the extent that qualified_replacement_property is purchased qualified_replacement_property for this during the relevant replacement_period purpose shall include a b plr-c-103069-93 page sec_1254 will not be applicable to the transfers of propertie sec_1 propertie sec_2 propertie sec_3 and propertie sec_4 described in issue sec_1 and above conclusions subsidiary 4's transfer of propertie sec_1 to sec_1033 subsidiary will recognize no taxable_income as a consequence of this exchange in exchange for is an involuntary_conversion within the meaning of in exchange for subsidiary 5's transfer of propertie sec_2 to an involuntary_conversion within the meaning of sec_1033 subsidiary will recognize no taxable_income as a consequence of this transfer to the extent that qualified_replacement_property is purchased during the relevant replacement_period in accordance with the standards and requirements of sec_1033 and applicable treasury regulations thereunder qualified_replacement_property for this purpose includes a is and b _in exchange for subsidiary 4's transfer of propertie sec_3 and propertie sec_4 to propertie sec_1 to conversion within the meaning of sec_1033 subsidiary will recognize no taxable_income as a consequence of these transfers to the extent that qualified_replacement_property is purchased during the relevant replacement_period in accordance with the standards and requirements of sec_1033 and applicable treasury regulations thereunder qualified_replacement_property for this purpose includes a is an involuntary and of and b sec_1254 will not be applicable to the transfers of propertie sec_1 propertie sec_2 propertie sec_3 and propertie sec_4 described in issue sec_1 and above the taxpayer facts a ee plr-c-103069-99 page taxpayer is the common parent of an affiliated_group that includes among other diary and subsidiary corporations subsidiary subsidiary subsidiary subsi il taxpayer's business taxpayer and its subsidiaries are engaged in business this a propertie sec_1 propertie sec_1 are owned by subsidiary and b propertie sec_2 propertie sec_2 are owned by subsidiary and c propertie sec_3 subsidiary owns propertie sec_3 d propertie sec_4 ae es plr-c-103069-99 propertie sec_4 are owned by subsidiary and page the transaction giving rise that prevented taxpayer and its s propertie sec_3 and propertie sec_4 in to this ruling_request resulted from a series of events ubsidiaries from using propertie sec_1 propertie sec_2 business plr-c-103069-99 page vv replacement tis anticipated that subsidiary will purchase transferred to used in subsidiary 4's business or held for investment it is anticipated that subsidiary will purchase in exchange to replace the properties the replacement_property will be the replacement_property will be used in subsidiary 5's business or held for investment to replace propertie sec_2 _ although the proposed transaction contemplates the sale exchange ____ there is no proposed sale conversion or other_disposition exchange conversion or other_disposition of property within the meaning of sec_614 law _ analysis sec_1033 provides in part that if property as a result of requisition or condemnation or threat or imminence thereof is compulsorily or involuntarily converted into property similar_or_related_in_service_or_use to the converted property no gain shall be recognized sec_1033 provides in part that if property as a result of requisition or condemnation or threat or imminence thereof is compulsorily or involuntarily converted into money or into property not similar_or_related_in_service_or_use to the converted page plr-c-103069-99 property the gain if any shall not be recognized to the extent the taxpayer within the period specified in a b for the purpose of replacing property converted into cash purchases other_property similar_or_related_in_service_or_use to the property so converted or purchases stock in the acquisition of control of a corporation owning such other_property sec_1033 provides in part that the period referred to in sec_1033 is the period beginning on the date of the disposition_of_the_converted_property or the earliest date of the threat or imminence of requisition or condemnation of the converted property whichever is the earlier and ending years after the close of the first taxable_year in which any part of the gain upon the conversion is realized or subject_to such terms and conditions as may be specified by the secretary at the close of such later date as the secretary may designate on application of the taxpayer sec_1033 provides that in the case of a compulsory or involuntary_conversion of real_property described in g held for productive use in a trade_or_business or for investment sec_1033 shall be applied by substituting years for years sec_1033 provides in part that for purposes of sec_1033 if real_property not including stock_in_trade or other_property held primarily for sale held for productive use in trade_or_business or for investment is as a result of its seizure requisition or condemnation or threat or imminence thereof compulsorily or involuntarily converted property of a like_kind to be held either for productive use in trade_or_business or for investment shall be treated as property similar_or_related_in_service_or_use to the property so converted sec_1033 provides a general_rule that sec_1033 will not apply if the replacement_property is acquired from a related_person however the general_rule of i does not apply if the related_person acquired the replacement_property from an unrelated_person within the period described in sec_1033 for purposes of sec_1033 a person is related to another person if the person bears a relationship described in sec_267 or sec_707 sec_1_1033_g_-1 provides special rules for application of sec_1033 with respect to certain dispositions of real_property held either for productive use in trade_or_business or for investment not including stock_in_trade or other_property held primarily for sale for purposes of the regulation disposition means the seizure requisition or condemnation but not destruction of the converted property or the sale_or_exchange of such property under threat or imminence of seizure requisition or condemnation in such case for purposes of applying sec_1033 the replacement of such property with property of like_kind to be held either for productive use in the trade_or_business or for investment shall be treated as property similar_or_related_in_service_or_use to the property so converted ce page plr-c-103069-99 sec_1_1033_g_-1 provides that the principles set forth in sec_4 a -1 b shall be used in determining whether replacement_property is property of like_kind sec_1_1031_a_-1 provides that the words like_kind have reference to the nature or character of the property and not to its grade or quality sec_1 a -1 c illustrates this point by providing that the exchange of a leasehold of a fee with years or more to run for real_estate will be treated as a like_kind exchange involuntary_conversion taxpayer asks whether subsidiary 4's and subsidiary 5's transfer of properties in return propertie sec_2 propertie sec_3 and propertie sec_4 to - constitutes an involuntary_conversion of property within for the meaning of sec_1033 for the reasons described below these transfers constitute an involuntary_conversion under sec_1033 sec_1033 concerns the federal_income_tax treatment of involuntary_conversions the general_rule requires nonrecognition of any gain realized if property is compulsorily or involuntarily converted into property similar_or_related_in_service_or_use to the converted property sec_1033 sec_1_1033_a_-2 alternatively if property is converted into money or dissimilar property then the taxpayer may elect to recognize gain only to the extent the amount_realized upon the conversion exceeds the cost of qualified_property that is purchased as a replacement sec_1033 sec_4 a -2 c these rules apply however only if the involuntary_conversion of the property is a result of its complete or partial destruction theft seizure or requisition or condemnation or the threat thereof sec_1033 sec_1_1031_a_-2 involuntary_conversion within the meaning of sec_1033 means that the taxpayer's property has been physically converted into other_property or cash without the taxpayer's consent plr-c-103069-99 page deferral of gain taxpayer also requests rulings that subsidiary and subsidiary will recognize no taxable_income as a consequence of the transfers of propertie sec_1 propertie sec_2 propertie sec_3 and propertie sec_4 to the relevant replacement_period taxpayer also requests a ruling that qualified_replacement_property for this purpose shall include to the extent that qualified_replacement_property is purchased during in appropriate circumstances sec_1033 will apply to defer gain resulting from the involuntary_conversion of property in this case the transfer of propertie sec_1 propertie sec_2 propertie sec_3 and properties taxpayer asserts that the replacement of propertie sec_2 propertie sec_3 and propertie sec_4 po a plr-c-103069-99 page will satisfy the requirement of sec_1033 that the replacement_property be similar_or_related_in_service_or_use to the converted property or consist of stock in the acquisition of sec_1033 control of a corporation owning such replacement_property provides that property of a fike kind to be held either for productive use in trade_or_business or for investment shall be treated as property similar_or_related_in_service_or_use to the property so converted the rules of sec_1031 apply in determining whether the replacement_property satisfies the like_kind standard see sec_1_1033_g_-1 provided the replacement_property satisfies the like_kind standard of sec_1031 subsidiary and subsidiary will defer recognizing any gain in accordance with the rules of sec_1033 taxpayer requests a ruling that qualified_replacement_property sec_1033 provides that gain may be deferred under if a taxpayer purchases stock in the acquisition of control of a corporation owning qualified_replacement_property means the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation provided the corporation's assets consist of a sufficient amount of qualified_replacement_property acquisition of stock in the acquisition of control of such a corporation will permit subsidiary and subsidiary to defer gain in accordance with the rules of sec_1033 ‘ in this context control _ any acquisition of reolacement property from a related oartv will triacer the restrictions of sec_1033 plr-c-103069-99 a b page sec_1254 sec_1254 provides for the recognition of gain which is ordinary_income in the case of certain dispositions of sec_1254 property’ sec_1254 provides in part that the term ‘ sec_1254 property means certain property within the meaning of sec_614 the proposed transaction will not provide for the sale exchange conversion or other_disposition of property within the meaning of sec_614 accordingly there will be no disposition of sec_1254 property and therefore no gain will be recognized under sec_1254 as a result of the proposed transaction except as specifically ruled above no opinion is expressed as to the federal tax treatment of the above transactions under other provisions of the code and regulations that may be applicable no opinion is expressed as to the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above ruling a copy of this letter_ruling should be attached to the appropriate federal_income_tax returns for the taxable years in which the transactions described herein are consummated this letter_ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent c aun ul du judith c dunn associate chief_counsel domestic
